Citation Nr: 1104755	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disorder (previously 
claimed as sinus bradycardia).

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder other 
than posttraumatic stress disorder (PTSD), to include bipolar 
disorder (previously identified as acute toxic psychosis in an 
emotionally unstable individual).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1973 to November 
1973.

Claims for service connection for a mental disorder (other than 
PTSD) and a heart disorder were previously denied by the RO in 
September 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2006 rating decision in which the RO denied the 
petition to reopen claims for service connection for a mental 
disorder and a heart disorder.  In September 2006, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in August 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2008.

In a September 2006 letter, the Veteran requested review by a 
decision review officer (DRO) at the RO.  A July 2008 letter 
informed the Veteran that his hearing was scheduled in August 
2008.  The Veteran failed to report for the scheduled hearing, 
and has not requested rescheduling of the DRO hearing.  

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
submitted additional evidence directly to the Board along with a 
waiver of initial RO consideration of the evidence.  See 
38 C.F.R. §§ 20.800, 20.1304 (2010).  

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.

REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Initially, the Board notes that there may be pertinent 
outstanding service medical records.  During the June 2010 
hearing, the Veteran's representative noted that the Veteran's 
records of treatment from the Balboa Naval Medical Center in San 
Diego, California have not been obtained.  The Veteran testified 
that he was treated for a heart problem and seen by a 
psychiatrist during his hospital stay.  The claims file contains 
a narrative summary of the Veteran's hospital admission; however, 
records of hospital treatment, to include psychiatric evaluation, 
have not been obtained.  Hence, the RO should contact the 
National Personnel Records Center (NPRC), and/or other 
appropriate facility (to include the hospital, itself) to obtain 
records of treatment from the Balboa Naval Medical Center from 
September 1973 to October 1973.  The RO should follow the 
procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to 
requesting records from Federal facilities.

The Board also notes that documents of record indicate that the 
Veteran receives disability benefits from the Social Security 
Administration (SSA).  As the record includes no indication as to 
the disability(ies) for which Veteran is receiving SSA disability 
benefits, the records may contain information pertinent to one or 
both claims on appeal.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the claims 
file a copy of SSA's determination on the Veteran's claim, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 38 
C.F.R. § 3.159 (c) with respect to requesting records from 
Federal facilities.

The Board further finds that while these matters are on remand, 
to ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.  
The RO's adjudication of each claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claims (to include, for the sake of 
efficiency, evidence submitted during the June 2010 Board hearing 
notwithstanding the waiver of RO consideration of the evidence).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should contact the NPRC, and/or 
any other appropriate source(s) (to include 
the hospital, itself) , to request the 
Veteran's treatment records from Balboa Naval 
Medical Center, from September and October 
1973.  The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
Any records/responses obtained should be 
associated with the claims file.

2.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
either claim on appeal that is not currently 
of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate each claim on appeal in light of 
pertinent evidence (to particularly include 
all that added to the record since the RO's 
last adjudication of the claims) and legal 
authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


